Citation Nr: 1755753	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for sleep apnea as secondary to service-connected disability of posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

The claims come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for sleep apnea as secondary to service-connected disability of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD precludes him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements is necessary.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Analysis

The Veteran contends that his service-connected PTSD made him unemployable.  Specifically, the Veteran claims that he is not able to re-enter the workforce because of his inability to associate well with others.

The Veteran is service-connected for PTSD at 70 percent from January 7, 2010; bilateral hearing loss at 10 percent from August 28, 2012; tinnitus associated with bilateral hearing loss at 10 percent from August 28, 2012; and hemorrhoids at a noncompensable rating from February 4, 2014.

The record reveals that the Veteran worked at Goodyear from September 1971 through May 2004.  He has a high school education with subsequent training as a material estimator and in traffic management.  See VA Form 21-8940 dated August 19, 2011.

In the Veteran's VA PTSD examination from February 2011, the Veteran reported a longstanding history of poor impulse control.  He reported isolating during periods of low mood and extreme irritability due to fear over how he will react if triggered in social settings.  The VA examiner noted that while the Veteran was able to maintain long-term employment and attributed his present reason for not working to physical disability, he reported moderate difficulties interacting with co-workers, to the extent that his co-workers made special accommodations so as not to exacerbate his difficulties.

In an October 2011 VA PTSD examination, the VA examiner noted that although the Veteran's PTSD symptoms impair social, interpersonal, and occupational realms of functioning, he is not completely and totally unable to work due to PTSD.  His last employment was at Goodyear Tire where he worked for 31 years.  He required few modifications due to his PTSD symptoms.  Working a position that required little social interaction was important and likely necessary for continuity of employment.  The examiner added that the Veteran medically retired in 2003 due to disc problems that limited mobility, strength, and endurance.  The Veteran required multiple surgeries due to these conditions that were caused by a work related accident.  Given the Veteran's report, the examiner noted that the Veteran appears to be completely unable to work his usual job due to his physical disabilities that he is not service-connected for at this time.

In his September 2013 VA Form 9, the Veteran explained that while his PTSD may not have been his reason for leaving employment in 2003, it has not allowed him to re-enter the workforce.  The Veteran added that due to his PTSD and its associated disabilities, he has mentally been put in a position where he is unable to associate well enough in a work environment to secure employment.

The Veteran submitted an October 2016 private doctor's opinion regarding the effect of his PTSD upon employment.  The private doctor opined that due to the Veteran's 70 percent service connection diagnosis of PTSD, the Veteran is not employable due to his inability to deal with interpersonal relationships.

Based on the evidence of record, the Board finds that the Veteran has consistently reported that he is unable to work due to his service-connected PTSD which he maintains increased in severity after he retired.  Additionally, the private medical opinion from October 2016 supports the Veteran's contention that he is not employable due to his PTSD symptoms.

Accordingly, given the severity of the Veteran's PTSD and the limitations caused by that disability in conjunction with his education and work history, the Board finds that his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted.  The appropriate effective date is August 19, 2011, the date of the claim.  See Swain v. McDonald, 27 Vet. App. 219 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  


ORDER

Entitlement to a TDIU due to PTSD is granted from August 19, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for service connection of sleep apnea as secondary to his service-connected disability of PTSD.

The Veteran was afforded a VA examination in February 2015 in order to determine the nature and etiology of his diagnosed sleep apnea.  The Board finds that the examiner's February 2015 opinion is inadequate to the extent that the examiner did not specifically opine as to whether the Veteran's sleep apnea was aggravated by his PTSD disability.   The VA must ensure an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, this matter must be remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the February 2015 VA examiner (or another examiner if unavailable).  The examiner should address the following:

In light of the opinion provided in the February 2015 VA examination report, please also opine as to whether the Veteran's sleep apnea, is at least as likely as not (50 percent or greater probability) AGGRAVATED (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

If the examiner determines that the Veteran's sleep apnea is aggravated by Veteran's PTSD, the examiner should report the baseline level of severity of the sleep apnea prior to the onset of aggravation.  If some increase in severity of the sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. Thereafter, if the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


